Citation Nr: 0303234	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  02-01 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated 50 percent.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service 
connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from February 1952 to 
November 1953.  He served in Korea during the Korean conflict 
and was awarded the Combat Infantryman Badge.

This matter came before the Board of Veteran's Appeals 
(Board) on appeal from a September 2001 rating decision in 
which the regional office (RO) confirmed and continued a 
rating of 50 percent for PTSD and denied entitlement to 
service connection for TDIU.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the appellant's claims now on appeal has 
been obtained by the Department of Veterans Affairs (VA).

2.  The appellant has been notified of the evidence that is 
necessary to substantiate his claim, has not submitted 
additional evidence, and has not identified any additional 
evidence to support his claim.

3.  The veteran's disability from PTSD is manifested by 
symptoms productive of occupational and social impairment 
with deficiencies in most areas, such as family relations, 
judgment, thinking or mood, including symptoms of near 
continuous depression affecting his ability to function 
effectively, impaired impulse control such as irritability, 
difficulty in adapting to stressful circumstances, including 
work or work-like settings, anxiety, daily flashbacks, 
hypervigilance, insomnia, difficulty with concentration and 
attention, social isolation, and inability to establish and 
maintain effective relationships.

4.  The veteran's sole service-connected disability is PTSD, 
which, pursuant this decision, is rated 70 percent disabling.

5.  The veteran has a high school education and four years of 
college education; he has work experience as a store clerk, 
an automobile salesman, and an owner of a wholesale food 
company.

6.  The veteran's disability from PTSD prevents him from 
securing and following a substantially gainful occupation.


CONCLUSIONS OF LAW
1.  The duty of the Department of Veterans Affairs (VA) to 
assist in the development of the veteran's claim and the 
notification requirements of the Veterans Claims Assistance 
Act of 2000 have been satisfied.  Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, §§ 3-4, 114 Stat. 
2096, 2096-2099 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).

2.  The schedular criteria for a rating of 70 percent for 
PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 
(2002).

3.  The criteria for a TDIU rating have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§  3.340, 3.341, 
4.16 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA Compliance

The Board has considered whether VA has met its duties to 
notify and to assist under the Veterans Claims Assistance Act 
of 2000 (VCAA) as codified at 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002). 

The record shows the RO notified the veteran of the VCAA 
provisions pertaining to the duty to notify in a June 2001 
letter.  The veteran was told that the RO will tell him what 
information or evidence VA would obtain and what information 
or evidence he should provide.  References were made to 
records in the custody of a Federal agency, including VA, and 
private medical care providers.  He was asked to provide 
information to identify and locate existing records and he 
was provided forms for authorizing the release of information 
from private health-care providers.  For these reasons, the 
Board concludes that VA has complied with the duty to notify 
provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

As for the duty to assist, records of VA and private medical 
treatment have been obtained, VA examinations were conducted 
and copies of the reports associated with the file.  All 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims folder.

II.  Increased Rating for PTSD

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.

Under the General Rating Formula for Mental Disorders, 
38 C.F.R. § 4.130, a 100 percent rating is assigned for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for name of 
close relatives, own occupation, or own name.  

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as irritability, with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or work-like setting); 
inability to establish and maintain effective relationships.  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A.  Procedural Background 

The veteran served in Korea during the Korean conflict.  He 
was engaged in combat and was awarded the Combat Infantryman 
Badge.  His claim for service connection for PTSD was filed 
in 1993.  The Board granted Service connection for PTSD in 
July 1997.  The RO assigned an initial rating of zero 
percent, effective from August 17, 1993.  In an April 1999 
rating decision, the RO awarded a 30 percent rating, 
effective from September 5, 1997.  In a November 2000 rating 
decision, the RO awarded an increased rating of 50 percent, 
effective from February 2000.  In a September 2001 rating 
decision, the RO confirmed and continued the rating of 50 
percent.

The current claim for an increased rating for PTSD was filed 
in January 2001.

B.  Factual Background

The record before the Board consists of reports of VA 
examinations, VA outpatient treatment records, the veteran's 
testimony and statements in support of his claim, and 
statements from a mental health care professional at a 
veterans center in West Virginia.

VA outpatient treatment records since January 1999 show that 
the veteran has had symptoms of increased startle response, 
anxiety, depression, intrusive thoughts, flashbacks, 
insomnia, difficulty concentrating, isolation, and inability 
to sustain personal relationships and obtain and maintain 
employment.

When the veteran was seen at an outpatient VA mental health 
clinic in January 2000, he had complaints of agoraphobia, 
occasional nightmares and flashbacks, and poor sleep.  The 
examiner noted that the veteran had a work history of 
multiple jobs, including store clerk, automobile salesman, 
and owner of a wholesale food company.  He had been married 
and divorced three times.  He told the examiner that he had 
had multiple hospitalizations.  The examiner reported a 
diagnosis of PTSD and assigned a score on a scale used to 
measure overall functioning (GAF) of 60, which is indicative 
of moderate symptoms such as flattened affect and 
circumstantial speech and occasional panic attacks, or 
moderate difficulty in social or occupational functioning.  

When the veteran was seen again in the same clinic in March 
2000, he reported having thoughts of suicide in the past, but 
not currently.  He reported frequent bouts of depression.  He 
complained of nervousness.  He avoided other people.  He 
reported paranoia.  He had continuing complaints of poor 
sleep.  Objective findings included labile emotions.  His 
affect was also labile, ranging from glum and dysphoric to 
agitated.  He was easily angered.  He did not have suicidal 
or homicidal ideations.  His speech was clear, relevant, and 
goal directed.  His sensorium was clear.  Judgment and 
insight appeared to be intact.  The same examiner who had 
seen the veteran in January 2000 noted an impression of 
chronic PTSD and assigned a GAF score of 45, indicative of 
serious impairment of social or occupation functioning such 
as having no friends and being unable to keep a job.

Notes of VA outpatient mental health treatment further 
document the symptoms discussed above, and contain diagnoses 
of PTSD with GAF scores ranging from as low as 45 and as high 
as 55.

A private psychiatrist evaluated the veteran in April 2000.  
He had current complaints of depression with crying spells, 
low energy and stamina, disturbed sleep patterns, and 
hypervigilance.  He felt helpless, hopeless, worthless, and 
useless.  He reported problems with memory, concentration, 
and coping with life.  He had extreme anxiety and was 
extremely reclusive.  He had lost interest in many things.  
He no longer pursued former hobbies.  He had significant 
anhedonia.  He had fleeting thoughts of suicide.  He reported 
having had over 100 jobs.  He last worked part-time 1991.  He 
had been married three times, the longest marriage lasting 
about eight years.  On mental status examination, he was 
extremely anxious and depressed, with a blunted affect.  He 
was well oriented, alert, cooperative, and articulate.  
Remote and recent memory, insight, and judgment were intact.  
His fund of information and intelligence were above average.  
He had a full compliment of most of the bizarre signs or 
symptoms associated with chronic, severe PTSD, including 
flashbacks, nightmares, increased startle reaction, and 
hypervigilance.  Proverb abstraction was concrete.  The 
examiner reported an impression of severe PTSD and severe 
depression.  The examiner also reported a GAF score of 25, 
indicative of behavior considerably influenced by delusions 
or hallucinations or serious impairment in communication or 
judgment, or inability to function in almost all areas, such 
as having no job, or home, or friends.  The psychiatrist 
expressed his opinion that the veteran was totally disabled 
due to his PTSD.

The veteran underwent VA neuropsychiatric evaluation in July 
2000.  He reported a history of being unable to hold a job, 
having had over 100 jobs.  He attributed his inability to 
hold a job to intolerance for noise and stress, and poor 
memory.  His current complaints were of depression, 
difficulty thinking and remembering, and financial problems.  
He reported feeling anxious, but denied having panic attacks 
and obsessional rituals.  He had daily intrusive and 
distressing thoughts and recollections of his war 
experiences.  Reminders of war, such as funerals, upset him.  
He had an exaggerated startle response.  He reported impaired 
motivation and mood.  He reported daily depression, crying 
spells, suicidal ideation, feelings of hopelessness, lack of 
energy, and loss of interests.  He spent his time staying at 
home or walking by himself.  He had insomnia, sleeping 
approximately one to three hours a night with medication.  He 
said he had nightmares about once per week.  He reported 
being irritable and having homicidal ideation but denied any 
violent behavior.  He reported daily flashbacks.  He was 
hypervigilant and generally suspicious and distrustful of 
others.  He gave a history of difficulty establishing and 
maintaining relationships.  He denied having any close 
friends, preferring to be alone.  He was ill at ease around 
others.  He attended a weekly PTSD group.  On objective 
examination, the veteran's dress, grooming and hygiene were 
adequate.  Behavior was appropriate and cooperative.  Mood 
was anxious and depressed.  He appeared to be tense and 
restless, displaying a depressed expression.  He never 
smiled.  He showed evidence of memory and concentration 
difficulties.  Eye contact was fair.  Speech was somewhat 
circumstantial but was clear, relevant, and logical.  Affect 
was flattened.  No psychotic abnormalities were noted.  
Insight was fair.  Recent memory was markedly impaired.  
Immediate and remote memories were intact.  Concentration was 
moderately impaired.  Fund of general information, abstract 
thinking, and judgment were intact.  The examiner reported a 
diagnosis of PTSD and a GAF score of 45, indicative of 
serious impairment of social and occupational functioning.

The record contains numerous letters from Sammie J. Heflin, 
ACSW, LICSW, PhD., a team leader at a West Virginia veterans 
center where the veteran had been treated with group therapy.  
A letter dated in January 2001 reported that the veteran 
presented with anxiety, depression, insomnia, severe 
isolation, nightmares, flashbacks, and lack of impulse 
control.  He was very nervous.  He reported failed marriages 
and inability to stay with a job.  He continued to have 
chronic and severe PTSD symptomatology such as auditory and 
visual flashbacks and hallucinations on a daily basis.  He 
had had suicidal ideations and was often anxious and 
depressed.  He also displayed spatial disorientation at 
times, which resulted in a dissociative or delusional state.  
According to the author of the letter, the veteran's current 
level of functioning was very poor due to his severe PTSD.  
The author also reported that the veteran was totally 
disabled due to his PTSD, and that several medical doctors 
had affirmed this assessment.  The reported GAF score was 35, 
indicative of major impairment in several areas such as work, 
family relations, judgment, thinking or mood, including 
inability to work.

In a letter dated in June 2001, the same mental health 
professional reported that the veteran continued to present 
with the same symptoms.  He again reported that the veteran's 
level of functioning was very poor due to the severity of his 
PTSD symptoms and that the veteran was unable to be gainfully 
employed and was totally and permanently disabled due to his 
psychological state and his advanced age.

A VA outpatient treatment note made in February 2001 
documents current findings that the veteran was alert and 
well oriented.  His mood was dysthymic.  His affect was 
restricted.  He was not suicidal or homicidal.  He had no 
hallucinations.  He showed fair insight and judgment.  He was 
mildly anxious and easily irritated.  Eye contact was fair.  
The examiner reported a GAF score of 55.

When seen by a VA physician in May 2001, the veteran had 
complaints of depression, and daily intrusive thoughts and 
flashbacks.  Other complaints included nightmares and 
insomnia.  He had difficulty controlling anger, and became 
upset and irritable at times.  He denied current symptoms of 
panic attacks.  On mental status examination, his immediate, 
recent and remote memory was intact.  He showed anxiety, 
especially when talking about his war experiences.  He 
appeared somewhat depressed.  His affect was appropriate to 
his mood.  He denied suicidal or homicidal ideation.  There 
was no looseness of association, hallucinations, or 
delusions.  He seemed to be somewhat paranoid.  His insight 
was fair.  The examiner reported a diagnosis of severe PTSD 
and a GAF score of 45, indicative of serious social or 
occupational impairment such as having no friends and being 
unable to keep a job.

C.  Applying the Law to the Facts 

The Board has carefully reviewed the entire record.  
Subjectively and objectively, the veteran's symptoms as 
documented by VA and private treatment records include a 
constricted mood and affect, nightmares, poor sleep, 
anxiousness, irritability, hypervigilance, heightened startle 
response, continuous depression, insomnia, impairment of 
memory and concentration, and isolation.  He has been married 
and divorced three times.  He has demonstrated an inability 
to obtain and maintain gainful employment.  During the period 
under consideration, he has been unable to establish and 
maintain effective work and social relationships.  The 
assessment of his overall functioning has been predominantly 
in a range indicative of serious impairment of social and 
occupational functioning.  Several examiners have reported 
that his PTSD symptoms render him totally disabled and 
unemployable.

The Board has also considered the veteran's testimony before 
the undersigned Member of the Board.  That testimony tends to 
corroborate the chronicity and severity of the veteran's 
symptoms from PTSD.

Based on the evidence in the file, the Board finds that the 
veteran's disability from PTSD is manifested by symptoms 
productive of occupational and social impairment with 
deficiencies in most areas, such as family relations, 
judgment, thinking or mood, including symptoms of near 
continuous depression affecting his ability to function 
effectively, impaired impulse control such as irritability, 
difficulty in adapting to stressful circumstances, including 
work or work-like settings, anxiety, daily flashbacks, 
hypervigilance, insomnia, difficulty with concentration and 
attention, social isolation, and inability to establish and 
maintain effective relationships.

Therefore, the Board concludes that the criteria for a rating 
of 70 percent have been met.

In reaching is decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation.  38 C. F. R. §§  4.1, 4.2 
(2002).  The Board has also considered the provisions of 38 
C.F.R. §  4.7, which provide for assignment of the next 
higher evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluation.  
The Board finds that the veteran's disability picture from 
PTSD does not more closely approximate the schedular criteria 
for a rating of 100 percent, as he does not have symptoms 
such as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
name of close relatives, own occupation, or own name. 

In exceptional cases where schedular evaluations are found to 
be inadequate, "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is 
considered.  38 C.F.R. § 3.321(b)(1).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).

In this case, the rating schedule is not inadequate, as it 
provides for a higher rating,  100 percent, when the required 
manifestations are shown.  In addition, the veteran's 
disability picture is not so exceptional or unusual as to 
render impractical the application of regular schedular 
standards.  The veteran has not required frequent periods of 
hospitalization for his PTSD.  Nor is it otherwise shown that 
his disability picture from PTSD is exceptional or unusual.  
Therefore, the Board concludes that referral to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension service is for consideration of an extraschedular 
rating under 38 C.F.R. § 3.321(b) is not warranted.  The 
Board will also consider, below, whether the veteran should 
be rated as totally disabled under 38 C.F.R. § 4.16.

III.  Entitlement to TDIU

For the following reasons and bases, the Board concludes that 
the veteran is entitled to TDIU.

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the appellant 
is precluded, by reason of his service-connected disability, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2002).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more. 

In Hatlestad, v. Derwinski, 1 Vet. App. 164 (1991), the 
United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) referred to apparent conflicts in the regulations 
pertaining to individual unemployability benefits.  
Specifically, the Court indicated there was a need to discuss 
whether the standard delineated in the controlling 
regulations was an "objective" one based on the average 
industrial impairment or a "subjective" one based upon the 
veteran's actual industrial impairment.  The Board is bound 
in its decisions by the regulations, the Secretary's 
instructions, and the precedent opinion of the chief legal 
officer of VA.  38 U.S.C.A. § 7104(c) (West 1991).  In a 
pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).

The Court has held that a veteran's advancing age and non-
service connected disabilities may not be considered in the 
determination of whether a veteran is entitled to a total 
disability rating based upon individual unemployability.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor, which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Court has also held that a clear explanation of a denial 
of TDIU requires analysis of the current degree of 
unemployability attributable to the service connected 
condition as compared to the degree of unemployabilty 
attributable to the nonservice-connected conditions.  Cathell 
v. Brown, 8 Vet. App. 539 (1995).

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
appellant.

In this case, the majority of the evidence shows that the 
veteran's PTSD symptoms render him incapable of obtaining and 
retaining employment.  Based of combination of his deficits 
in concentration, judgment, mood, inability to adapt to 
stressful circumstances, anxiety, flashbacks, hypervigilance, 
desire for isolation, and inability to establish and maintain 
effective relationships, several mental health professionals 
have concluded that the veteran is totally and permanently 
disabled as a result of his PTSD symptoms.  The scores 
assigned for his overall function are mostly indicative of 
inability to keep a job and serious impairment of social 
functioning.

Based on a review of the entire record, the Board finds that 
the veteran's PTSD symptoms render him incapable of securing 
and following a substantially gainful occupation.  Therefore, 
the Board concludes that the criteria for a TDIU rating have 
been met.

	(CONTINUED ON NEXT PAGE)




ORDER

An increased rating of 70 percent for PTSD is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.

Entitlement to TDIU is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

